Citation Nr: 0310611	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  93-05 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel


INTRODUCTION

The veteran served on active duty from December 1960 to 
August 1964.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an August 1989 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, which denied 
the benefit sought.  Following receipt of the veteran's 
timely appeal, the Board initially remanded the case back to 
the RO for additional development in November 1994.  By a 
June 1998 decision, the Board denied the veteran's claim.  

The veteran subsequently appealed the Board's June 1998 
decision to what is now the United States Court of Appeals 
for Veterans Claims (Court).  In a January 2000 Order, issued 
pursuant to the Secretary's own motion, the Court partially 
vacated the Board's June 1998 decision.  After finding the 
veteran's claim for service connection for residuals of a 
back injury to be well grounded, remanded the matter back to 
the Board in order that additional records specified by the 
veteran might be obtained.  The portion of the Board's 
decision which found that the veteran's claim for service 
connection for residuals of a head injury was not well 
grounded under the law then extant affirmed.  

In any event, by a Remand of September 2000, the Board 
referred the case back to the RO in order that the identified 
service medical records could be sought and obtained.  After 
significant effort, those records were located and obtained, 
but the veteran's claim for service connection for residuals 
of a low back disorder were again denied.  The case has been 
returned to the Board for further review.  

As a preliminary matter, the Board observes that in its Brief 
on Appeal dated in April 2003, the veteran's service 
representative has listed two additional issues: 
1) Determination of a proper initial rating for major 
depression, currently evaluated as 70 percent disabling; and 
2) entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  The Board observes that such issues are not in 
appellate status, and that the statements pertaining to those 
issues as contained in the April 2003 Brief on Appeal are 
properly construed as a notice of disagreement with respect 
to the issue of determination of an initial rating in excess 
of 70 percent for major depression.  The issue of entitlement 
to TDIU benefits may be a new issue, and is referred back to 
the RO for any appropriate action.  


REMAND

The veteran maintains that he sustained a back injury in 
service, and that he currently suffers from residuals of that 
injury.  Accordingly, he asserts that service connection for 
residuals of a low back injury is warranted.  

As discussed above, the Board previously remanded that issue 
back to the RO in September 2000 for additional development 
as directed by the Order of the Court dated in January 2000.  
Specifically, the Board requested that the RO attempt to 
obtain service medical records from Elmendorf Air Force Base 
in Alaska and from the Valley Forge U.S. Army Hospital (USAH) 
in Pennsylvania pertaining to a back injury the veteran 
claimed to have sustained during his active service.  The 
Board further requested that in the event that such records 
were located, and that if the veteran's account of his 
claimed back injury was substantiated, then he was to be 
scheduled to undergo a VA rating examination to determine if 
any currently diagnosed low back disorder was in any way 
related to the documented low back injury sustained in 
service.  

The RO, after considerable effort, was able to locate and 
obtain the above-referenced service medical records, but it 
was determined that such records did not disclose that the 
veteran had been treated for any back injury during his 
active service.  Rather, those records showed that he had 
undergone treatment for a psychiatric disorder for which he 
was eventually discharged from service.  The RO determined 
that pursuant to the directives contained in the Board's 
September 2000 Remand, it was therefore not necessary to 
schedule the veteran to undergo a VA rating examination, 
given that the incurrence of a back injury was not verified 
by the newly obtained service medical records.  Accordingly, 
the veteran's claim for service connection was denied, and 
the case was returned to the Board for further review.  

The Board observes that the RO has complied fully with the 
directives contained in its September 2000 Remand.  Since 
that time, however, on November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C. §§ 5100, 5102, 5103, 5103A, and 5107).  In 
substance, the VCAA provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits under 
the laws administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

Here, the Board finds that under the duty to assist 
provisions of the VCAA, further development of the case is 
now necessary.  Notwithstanding that the veteran's service 
medical records fail to document that he sustained a back 
injury in service, he has not been afforded a VA rating 
examination to determine the etiology of any diagnosed low 
back disorder.  In that regard, the examiner should be 
requested to review the relevant medical evidence in the 
veteran's claims file, to include service medical records and 
post-service clinical treatment records, and offer an opinion 
as to whether or not any diagnosed back disorder was incurred 
in or as a result of the veteran's active service.  The 
examiner should support any opinion offered with a complete 
rationale in the typewritten examination report.  The RO 
should take any necessary action to ensure that all notice 
and duty to assist requirements as set forth in the VCAA have 
been met.  Upon completion of the foregoing, the RO should 
readjudicate the issue of entitlement to service connection 
for residuals of a low back injury on the basis of all 
available evidence.  

In addition, by a rating decision of January 2003, service 
connection for major depression was established.  An initial 
70 percent evaluation was assigned, effective from September 
9, 2002.  In his Brief on Appeal dated in April 2003, the 
veteran, acting through his service representative, expressed 
a desire to appeal the January 2003 rating decision, 
contending that his now service-connected major depression 
warrants assignment of an initial evaluation in excess of 70 
percent.  The Board regards the April 2003 Brief on Appeal as 
a notice of disagreement (NOD) with respect to the issue of 
entitlement to an initial rating in excess of 70 percent for 
major depression.  

It does not appear that the RO has had an opportunity to 
issue a statement of the case (SOC) addressing the issue of 
determination of a proper initial evaluation for major 
depression.  Therefore, pursuant to the holding of the Court 
in Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), such 
issue must also be remanded back to the RO for issuance of an 
SOC.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran, 
and request that he identify any and all 
health-care providers who have rendered 
treatment for his claimed back disorder 
dating from August 2002.  After obtaining 
any necessary authorization, any 
identified treatment records should be 
obtained and associated with the claims 
file.  It is unnecessary to associate 
duplicate clinical treatment records with 
the claims file.  If no additional 
records have been identified or are 
otherwise unavailable, the RO should so 
indicate.  

2.  The veteran should be scheduled to 
undergo a VA rating examination conducted 
by an appropriate specialist to determine 
the etiology of any currently diagnosed 
back disorder.  The veteran's claims file 
must be made available to the examiner 
for review in advance of the scheduled 
examination.  The examiner is requested 
to review the relevant medical evidence 
contained in the veteran's claims file, 
and after conducting an orthopedic 
examination, is requested to indicate 
what, if any, back disorders are 
currently present.  The examiner is 
requested to offer an opinion as to 
whether or not any currently diagnosed 
back disorder was incurred in or as a 
result of any incident of the veteran's 
active service.  If not, the examiner 
should so indicate.  The examiner is 
requested to offer a complete rationale 
for any opinion offered in the 
typewritten examination report, and to 
reconcile any opinion offered with any 
other relevant opinion of record.  

3.  The RO is requested to issue a 
statement of the case with respect to the 
issue of determination of a proper 
initial rating for major depression, 
currently evaluated as 70 percent 
disabling.  The veteran and his 
representative should be clearly advised 
of the need to file a timely substantive 
appeal if the veteran wishes to pursue an 
appeal of that issue.  

4.  The RO should ensure that all notice 
and duty to assist requirements as set 
forth in the VCAA have been met.  The RO 
should then adjudicate the issue of 
entitlement to service connection for 
residuals of a back injury on the basis 
of all available evidence.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
provided a supplemental statement of the 
case containing all relevant statutes and 
regulations regarding the issue on 
appeal.  The veteran and his 
representative should be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  



The purpose of this REMAND is to obtain additional 
development, to comply with the holding of the Court in 
Manlincon, supra, and to ensure that all due process 
requirements have been met.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with the current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No further action is required 
of the veteran until he is notified.  



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




